DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al., US 2017/0140285, in view of Gilliland, US 8,460,090, and Lefevre et al., US 2018/0136950.

In Reference to Claims 1 and 7
	Dotan-Cohen et al. a gaming system and an electronic gaming machine for use in a gaming system comprising an electronic gaming machine with a processor and memory device comprising instructions executed by the processor (Par. 35 “gaming device or system.” Fig. 6 and Par. 136 and 137); and a central server configured to communicate with the electronic gaming machine (Fig. 1), the central server configured to receive user activity data from the electronic gaming machine (Fig. 2 and Fig. 4 and Par. 49 which teach the system receiving activity data regarding actions performed on a user’s device. Par. 34, 39-41 which teach that the server implements functionality using data gathered from data sources including user devices. See also Fig. 3 and Par. 109-11 which teaches client devices logging app data and sending it to the pattern inference 
	Dotan-Cohen et al. teaches where gaming related data can be used in the prediction system (Par. 41 “gaming services, or Xbox Live”), teaches monitoring  “online content downloaded and rendered or played” on a user device (Par. 49), and teaches the system may be used with “any type of computing devices capable of use by a user” 
	Gillibrand teaches a system for modifying a gaming machine settings which includes monitoring game play related data (Fig. 3B and 5, Col. 20 line 48 – Col. 21 line 52 which teaches a list of various game play related data and Col. 21 line 53 – Col. 22 line 2 and Table I which teaches they are used to analyze the player’s state. Finally Col. 25 lines 22-46 teaches analyzing this data in order to trigger modifications to the gaming machine including changing audio volume), where the player characteristics used to modify the gaming machine settings constitute determined gaming characteristics of the game play of the player (Par. 3B and Col. 20 line 48 – Col. 21 line 52 where the examiner considers the tracked gameplay events including the amount of wagering events, and quantity of plays, time of day, currency deposits, and initiation of different types of play constitute a “play style” as broadly claimed) and where the electronic gaming machine includes a payment acceptor and responsive to a physical item being received via the payment acceptor, modify a credit balance based on a monetary value associated with the received physical item and responsive to a cashout input being received, cause an initiation of a payout associated with the credit balance (Gilliland Fig. 
	It would be desirable to modify the system of Dotan-Cohen et al. to gather and analyze gameplay related data from a wagering game machine such as the one described by Gilliland et al. in order to increase the enjoyment of the user by extending the customized device experience based on predictions described of Dotan-Cohen et al. to also be usable on a wagering game device upon which a user is playing wagering games. Further it would be desirable to modify the system of Dotan-Cohen et al. to base automatic settings determination based on play as described by Gilliland et al. in order to better match the settings adjustments to the player’s state as influenced by the gameplay experience as described by Gilliland et al.
	Lefevre et al. teaches where a device where data saved in association with a physical characteristic of the user is used to automatically adjust device settings (Fig. 1 and Par. 77 which teaches that automatic settings adjustment for devices are performed in repose to data saved in association with biometric data of the user. Where the biometric data is used in order to identify the user and to perform the adjustments).
	It would be desirable to modify the system of Dotan-Cohen et al. and Gilliland et al. to associate the data for making automatic adjustments to the devices with a physical characteristic of the user as taught by Lefevre et al. in order to more accurately predict the preferences of a particular user while utilizing quick and easy biometric identification of a particular user. 


	In Reference to Claim 11
Dotan-Cohen et al. teaches an electronic gaming machine comprising a display device; an audio output device; a processor; and a memory device that stores a plurality of instructions (Fig. 1, Fig. 6 and Par. 134-138 which teach a user device with a display, speaker, processor and memory with computer instructions. Par. 35 which teaches that user devices can be gaming devices), that when executed by the processor, causes a player audio change prediction determination module to make a prediction that a player playing the electronic gaming machine wants to change audio outputted by the audio output device, and responsive to a determination of the prediction that the player wants to change audio outputted by the audio output device, make an automatic adjustment to the audio outputted by the audio output device based on a player characteristic (Fig. 2-3, 4-5 and Par. 111, and Par. 98-99 which teaches controlling user device audio settings automatically via pattern analysis such as by lowering the audio volume. Further see Par. 99 which teaches that the pattern analysis can include determination of 
Dotan-Cohen et al. teaches where gaming related data can be used in the prediction system (Par. 41 “gaming services, or Xbox Live”), teaches monitoring  “online content downloaded and rendered or played” on a user device (Par. 49), and teaches the system may be used with “any type of computing devices capable of use by a user” (Par. 35). However, Dotan-Cohen et al. does not explicitly teach where the system gathers game play related data from the electronic gaming machine, where the adjustment determination is made based on data saved on the electronic gaming machine, where the electronic gaming machine includes a payment acceptor and responsive to a physical item being received via the payment acceptor, modify a credit balance based on a monetary value associated with the received physical item and responsive to a cashout input being received, cause an initiation of a payout associated with the credit balance, or where the data used in making the change is associated with a physical characteristic of the player.
	Gillibrand teaches a system for modifying a gaming machine settings which includes monitoring game play related data (Fig. 3B and 5, Col. 20 line 48 – Col. 21 line 52 which teaches a list of various game play related data and Col. 21 line 53 – Col. 22 line 2 and Table I which teaches they are used to analyze the player’s state. Finally Col. 25 lines 22-46 teaches analyzing this data in order to trigger modifications to the gaming machine including changing audio volume) and where the player characteristics used to modify the gaming machine settings include characteristics of the player(Par. 3B and Col. 20 line 48 – Col. 21 line 52 where the examiner considers the tracked gameplay 
	It would be desirable to modify the system of Dotan-Cohen et al. to gather and analyze gameplay related data from a wagering game machine such as the one described by Gilliland et al. in order to increase the enjoyment of the user by extending the customized device experience based on predictions described of Dotan-Cohen et al. to also be usable on a wagering game device upon which a user is playing wagering games. Further it would be desirable to modify the system of Dotan-Cohen et al. to base automatic settings determination based on play as described by Gilliland et al. in order to better match the settings adjustments to the player’s state as influenced by the gameplay experience as described by Gilliland et al.
Lefevre et al. teaches where a device where data saved in association with a physical characteristic of the user is used to automatically adjust device settings (Fig. 1 and Par. 77 which teaches that automatic settings adjustment for devices are performed 
It would be desirable to modify the system of Dotan-Cohen et al. and Gilliland et al. to associate the data for making automatic adjustments to the devices with a physical characteristic of the user as taught by Lefevre et al. in order to more accurately predict the preferences of a particular user while utilizing quick and easy biometric identification of a particular user. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Dotan-Cohen et al. to gather and analyze gameplay related data from a wagering game machine such as the one described by Gilliland, and to modify the system of Dotan-Cohen et al. to base automatic settings determination based on play as described by Gilliland, and to modify the system of Dotan-Cohen et al. and Gilliland et al. to associate the data for making automatic adjustments to the devices with a physical characteristic of the user as taught by Lefevre et al.

	In Reference to Claim 2 and 12
	Dotan-Cohen et al. as modified by Gilliland and Lefevre et al. teaches where the audio change prediction determination module is configured to make the prediction that the player wants to change audio outputted by the audio output device based on data representing one of the following: player historical data that does not comprise historical 

	In Reference to Claim 3 and 13
	Dotan-Cohen et al. as modified by Gilliland and Lefevre et al. teaches where the player historical data is not based on the physical characteristic of the player (Par. 98-99 which teaches historical volume changes, Gilliland col. 20 lines 48-52 which teach various historical gameplay events use for determining a trigger for a gaming machine adjustment. Where examiner considers this data not based on the biometric physical player characteristic).

	In Reference to Claim 4 and 14

	
	In Reference to Claims 5 and 15
	Dotan-Cohen et al. as modified by Gilliland and Lefevre et al. teach where the player type historical data is based on a plurality of different physical characteristics of the player (Lefevre et al. Par. 66 which teaches where Age and Gender is used for biometric identification of a user).

	In Reference to Claim 6, 8, and 16
	Dotan-Cohen et al. teaches where the automatic adjustment to the audio outputted by the audio output device is an adjustment of volume of the audio outputted by the audio output device (Par. 98-99).

	In Reference to Claim 10


	In Reference to Claim 17
	Dotan-Cohen et al. as modified by Gilliland et al. and Nicely et al. teaches wherein the automatic audio adjustment to the audio outputted by electronic gaming machine is usable in association with one of the group consisting of: a play of a primary game hosted by the electronic gaming machine; a play of a secondary game hosted by the electronic gaming machine; a first instance before the play of the primary game or the play of the secondary game; a second instance after the play of the primary game or the play of the secondary game; a third instance between two plays of the primary game; a third instance between two plays of the secondary game; a fourth instance between the play of the primary game and the play of the secondary game; and a fifth instance between the play of the secondary game and the play of the primary game (Dotan-Cohen et al. which teaches audio adjustment on the gaming machine as described above in reference to Claim 1. Gilliland et al. Col. 6 lines 4-13 teaches primary and bonus games operating on the electronic gaming machine. Thus as broadly claimed the audio adjustment on the combination of Dotan-Cohen et al. and Gilliland et 

	In Reference to Claim 18
	Dotan-Cohen et al. teaches central server is configured to make the prediction that the player playing the electronic gaming machine wants to change the audio outputted by the electronic gaming machine based on a first indicator of player dissatisfaction of the audio outputted by the electronic gaming machine and a second indicator regarding at which time point during operation of the electronic gaming machine that the player dissatisfaction occurs (Par. 98-99 whereas broadly claimed examiner considers past adjustment of audio levels in similar situations to constitute “a first indicator of player dissatisfaction of the audio outputted by the gaming machine.” That is at least on other devices in a similar situation based on pattern analysis the user chose to make an audio adjustment. Given that they chose to make an adjustment in that situation and did not leave the audio as is, examiner considers that to be an “indicator of player dissatisfaction of the audio outputted by the electronic gaming machine.” Further, (Par. 5, 7, and 98-99 teaches that analyzed activity patterns include analysis of time and time of day including time stamps which, as broadly claimed, examiner considers a “second indicator regarding at which point during the operation of the electronic gaming machine that the player dissatisfaction occurs.”)

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered. New grounds of rejection have been included to better address the new scope of the amended claims. 

Conclusion                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715